Exhibit 3.2 *090201* ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 Filed in the office of Document Number (775) 684-5708 /s/ Ross Miller 20120803181-76 Website: www.nvsos.gov Filing Date and Time Ross Miller 11/29/2012 8:45 AM Secretary of State Entity Number Certificate of Amendment State of Nevada C28190-1999 (PURSUANT TO NRS 78.) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACEIS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) 1. Name of corporation: Laserlock Technologies, Inc. 2. The articles have been amended as follows: (provide article numbers, if available) Article III, Section 1 and Article IV of the corporation’s Amended and Restated Articles of Incorporation have been amended and restated to read as set forth on Exhibit A attached hereto. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a voteby classes orseries, or as may be required by theprovisions of the articles of incorporation* have voted in favor of the amendment Is: See Exhibit A attached hereto 4. Effective date of filing: (optional) (must not be later than 90 days after the certificate is filed) 5. Signature (required) /s/ Norman A. Gardner Signature of Officer Norman A. Gardner, CEO *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, ofthe holders of shares representing a majority of the voting power of each class or series affected bythe amendment regardless tolimitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit with the proper fees maycausethis filing to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of State Amend Profit After Revised 3-6-09 [ILLEGIBLE] Exhibit A to Certificate of Amendment to Amended and Restated Articles of Incorporation of Laserlock Technologies, Inc. (Pursuant to NRS 78.385 and 78,390) 2.The text of Article III, Section 1 of the Amended and Restated Articles of Incorporation is amended and restated to read in its entirety as follows: “Section 1. Authorized Shares. The aggregate number of shares which the Corporation shall have authority to issue is Five Hundred Million (500,000,000), consisting of two classes to be designated, respectively, “Common Stock” and “Preferred Stock”, with all of such shares having a par value of $0.001 per share. The total number of shares of Common Stock that the Corporation shall have authority to issue is Four Hundred Twenty-Five Million (425,000,000). The total number of shares of Preferred Stock that the Corporation shall have authority to issue is Seventy Five Million (75,000,000). The Preferred Stock may be issued in one or more series, each series to be appropriately designated by a distinguishing letter or title, prior to the issuance of any shares thereof. The voting powers, designations, preferences, limitations, restrictions, and relative, participating, optional and other rights, and the qualifications, limitations, or restrictions thereof, of the Preferred Stock shall hereinafter be prescribed by resolution of the board of directors of the Corporation pursuant to Section 3 of this Article III.” The text of Article IV of the Amended and Restated Articles of Incorporation is amended and restated to read in its entirety as follows: “[INTENTIONALLY OMITTED]” 3.The amendment to Article III, Section 1 of the Amended and Restated Articles of Incorporation was approved by a vote of 95,967,749 votes for and 2,295,439 votes against. The amendment to Article IV of the Amended and Restated Articles of Incorporation was approved by a vote of 84,195,460 votes for and 1,970,266 votes against. 1
